Exhibit 10.13

 

TIER II

 

[RETYPE ON ACCURIDE STATIONERY AND DATE]

 

                                  , 2008

 

 

 

 

 

 

Re:                             Severance and Retention Agreement

 

Dear                          :

 

Our Board of Directors believes that it is in the best interests of Accuride
Corporation (“Accuride”) and its shareholders to take appropriate steps to allay
any concerns you may have about your future employment opportunities with
Accuride and its “Affiliates” (as defined in Section 2(f)).  Accuride and its
Affiliates are collectively referred to in this Agreement as the “Company.”  As
a result, the Board has decided to offer to you the special package of benefits
described below.

 

Please bear in mind that these benefits are being offered only to a few selected
employees and we accordingly ask that you refrain from discussing this special
program with others.  Please note that the special benefits package described
below will only be effective if you sign the extra copy of this Severance and
Retention Agreement (the “Agreement”) which is enclosed and return it to me on
or before December 31, 2008.  This Agreement supersedes any other severance or
change in control agreements entered into previously by you and Accuride or any
Affiliate, whether written or oral.

 

1.                                      TERM OF AGREEMENT.

 

This Agreement is effective immediately and will continue in effect until
December 31, 2008 (the “Initial Term”).  This Agreement will be automatically
renewed at the end of the Initial Term for additional terms commencing on each
January 1, and ending on the next following December 31 (a “Renewal Term”),
unless either party serves notice on the other of its desire not to renew this
Agreement or of its desire to modify this Agreement.  Such notice must comply
with Section 11 and be given at least six months before the end of the Initial
Term or the applicable Renewal Term.  If a Change in Control occurs during the
Initial Term or any Renewal Term, the scheduled expiration date of the Initial
Term or Renewal Term, as the case may be, shall be extended for a term ending on
the 18-month anniversary of the Change in Control.  The expiration of the term
of this Agreement will not reduce or diminish any liabilities that have accrued
prior to the expiration.

 

--------------------------------------------------------------------------------


 

2.                                      BASIC SEVERANCE BENEFIT.

 

(a)                                                  Entitlement to Basic
Severance Benefit.  The Basic Severance Benefit described below will be payable
to you if you terminate your employment with the Company for “Good Reason” (as
defined in Section 6) either prior to the commencement of the “Protection
Period” (as defined in Section 2(d)) or following the close of the Protection
Period.  The Basic Severance Benefit also will be payable to you if prior to the
commencement of the Protection Period or following the close of the Protection
Period, the Company terminates your employment without “Cause” (as defined in
Section 7).  If your employment is terminated by the Company for Cause, by your
voluntary termination without Good Reason, or by your death or “Disability” (as
defined in Section 11(d)), no Basic Severance Benefit shall be payable under
this Agreement either upon that termination or at any time thereafter (unless
you are later reemployed and covered by a new agreement).

 

(b)                                                 Amount of Payments.  The
Basic Severance Benefit will equal your annualized base salary at the rate in
effect on the date of your termination of employment minus the sum of any other
payments from the Company under any employment or other agreement, plan, program
or policy in the nature of severance in respect of such termination, payable on
or after the date of such termination.

 

(c)                                                  Timing of Payments.  Except
as provided in Section 4, the Basic Severance Benefit will be paid in a single
lump sum payment within five business days following the date on which the
Release Agreement required pursuant to Section 8 becomes irrevocable.

 

(d)                                                 Protection Period.  For
purposes of this Agreement, the term “Protection Period” shall mean the period
beginning with the date on which a Change in Control occurs and ending 18 months
after the Change in Control.

 

(e)                                                  Transfers to Affiliates. 
In order to receive a Basic Severance Benefit, you must terminate employment
with the “Company,” which, as noted above, refers collectively to Accuride and
all of its Affiliates.  As a result, a transfer to an Affiliate will not be
treated as a termination of employment for purposes of this Agreement.  For
purposes of determining whether a transfer gives rise to Good Reason for your
termination of employment, a transfer shall be treated the same as a
reassignment within Accuride.

 

(f)                                                    “Affiliate” Defined.  For
purposes of this Agreement, the term “Affiliate” shall mean (i) any member a
“controlled group of corporations” (within the meaning of Section 414(b) of the
Internal Revenue Code of 1986 (the “Code”) as modified by Section 415(h) of the
Code) that includes Accuride as a member of the group; and (ii) any member of a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code as modified by Section 415(h) of the Code) that
includes Accuride as a member of the group.

 

3.                                      CHANGE IN CONTROL BENEFITS.

 

(a)                                                  Entitlement to Change in
Control Benefits.  If your employment with the Company is terminated by the
Company without Cause during the Protection Period, you

 

2

--------------------------------------------------------------------------------


 

will receive the “Change in Control Benefits” described in this Section 3.  The
Change in Control Benefits also will be payable if you terminate your employment
for Good Reason during the Protection Period.

 

The Change in Control Benefits will not be payable if your employment is
terminated for Cause, if you voluntarily terminate your employment without Good
Reason, or if your employment is terminated by reason of your Disability or your
death.  In addition, the Change in Control Benefits will not be payable if your
employment is terminated by you or the Company for any or no reason prior to or
following the Protection Period.

 

In addition, as noted in Section 2(e), a transfer to an Affiliate will not be
treated as a termination of employment for purposes of this Agreement.

 

(b)                                                 Change in Control Severance
Payment.  If you are entitled to receive Change in Control Benefits, you will
receive a “Change in Control Severance Payment.”  The “Change in Control
Severance Payment” is a lump sum payment equal to the sum of: (i) 200% of your
annualized base salary as of the date on which a Change in Control occurs, plus
(ii) 200% of the applicable bonus or incentive compensation paid or payable to
you pursuant to the Accuride Incentive Compensation Plan.  The applicable bonus
or incentive compensation amount used for purposes of clause (ii) in the
preceding sentence shall be the greater of the following:  (i) the incentive
compensation to which you would have been entitled if the year were to end on
the day on which the Change in Control occurs, based upon an annualized figure
determined using performance up to that date; or (ii) the average of the actual
incentive compensation paid to you through the Accuride Incentive Compensation
Plan during the three years preceding the year of your termination.  The Change
in Control Severance Payment shall be reduced by the full amount of any payments
to which you may be entitled due to your termination pursuant to any other
Company severance policy, any agreement between you and the Company providing
for severance, or applicable law.

 

Except as otherwise provided in Section 4, the Change in Control Severance
Payment will be paid in one lump sum within five business days following the
date on which the Release Agreement required pursuant to Section 8 becomes
irrevocable.

 

(c)                                                  Equity Awards.  If you are
entitled to receive Change in Control Benefits, you also may be entitled to
receive a benefit pursuant to the Accuride Corporation 2005 Incentive Award
Plan.  Refer to the Accuride Corporation 2005 Incentive Award Plan for more
details regarding the impact of a Change in Control on awards made pursuant to
that Plan.

 

(d)                                                 Welfare Benefits.  If you
are entitled to receive Change in Control Benefits, the Company shall arrange to
provide you, for an 18-month period following your termination of employment,
with disability, accident, dental and group health insurance benefits
substantially similar to those which you were receiving immediately prior to
your termination.  The cost to you of a particular type of benefit (e.g., dental
insurance) shall be not more than the cost to you of that particular benefit
immediately prior to your termination.  The Company may provide the health
insurance benefit described under this Section by paying a portion of the
premiums you are required to pay for continued health insurance coverage under
the Company’s health insurance plan pursuant to COBRA.  The amount paid by the
Company will be equal to

 

3

--------------------------------------------------------------------------------


 

the difference between the total COBRA premium and the amount you were required
to pay for health insurance immediately prior to your termination.

 

Your right to receive continued health insurance benefits pursuant to COBRA
shall commence upon the termination of your employment and shall not be extended
by your rights under this Agreement.

 

Your right to receive all forms of welfare benefits described under this
paragraph (d) shall terminate as soon as you become eligible to receive health
care benefits, without exclusion for preexisting conditions, from any other
employer.

 

(e)                                                  Outplacement Services.  If
you are entitled to receive Change in Control Benefits, the Company will provide
you with senior executive outplacement services.  The Company will select the
firm to provide outplacement services.  The senior executive outplacement
services shall be provided at a time, and on a schedule, designated by the
Company.  Nevertheless, in no event will the senior outplacement services
continue beyond December 31 of the second calendar year following the calendar
year in which your Separation from Service occurs.

 

(f)                                                    Financial Planning
Benefits.  If you are entitled to receive Change in Control Benefits, the
Company also will provide you with a tax and financial planning services
stipend.  The stipend will be in an amount determined pursuant to Company
policies and will be based on your officer classification as of the date on
which the Change in Control occurs.  The stipend shall be paid at the same time
as, and along with, the Change in Control Severance Payment.

 

(g)                                                 Mayo Executive Physical
Program.  If you are entitled to receive Change in Control Benefits, the Company
will, for a period of 12 months following your termination of employment,
continue to allow you to participate in the Mayo Executive Physical Program and
cover all regularly authorized expenses associated therewith, including, without
limitation, travel, meals, lodging and fees.  In order to be reimbursed, all
such expenses must be submitted promptly and no reimbursements will be made
following the December 31 of the second calendar year following the calendar
year in which your Separation from Service occurs.

 

(h)                                                 Retirement and Savings
Plan.  If you are entitled to receive Change in Control Benefits, the Company
shall make a payment to you equal to 110% of the amount of any forfeitures that
you experience as a result of your termination of employment under any of the
Company’s pension or profit sharing plans.  If you experience a forfeiture under
the Accuride Retirement Plan, the amount of the Company’s payment shall be equal
to 110% of your unvested “Cash Balance Account” (as defined in the Accuride
Retirement Plan, as it may be amended from time to time).  The additional 10%
payment provided for in this paragraph is to compensate you for the loss of the
opportunity to defer taxes through a rollover of the forfeited amounts.  Except
as otherwise provided in Section 4, the payment called for by this
paragraph (h) shall be paid within 30 days following your termination of
employment.

 

(i)                                                     No Allowance in Lieu of
Benefits.  You may not elect to receive cash or any other allowance in lieu of
any welfare benefits provided by this Section.

 

4

--------------------------------------------------------------------------------


 

4.                                      COMPLIANCE WITH SECTION 409A; REQUIRED
DELAY IN PAYMENTS.

 

(a)                                                  409A Compliance Strategy. 
The Company intends that the Basic Severance Benefit provided pursuant to
Section 2 will comply with the short-term deferral exception to the requirements
of Section 409A of the Code, as described in Treas. Reg. § 1.409A-1(b)(4).  The
Company also intends that the Change in Control Severance Payment provided by
Section 3(b), the financial planning stipend provided by Section 3(f), and the
retirement and savings plan forfeiture payment provided by Section 3(h),
(collectively the “Cash Change in Control Payments”) will comply with the
short-term deferral exception.  In order to meet the requirements of the
short-term deferral exception, despite any other provision of this Agreement to
the contrary, the Basic Severance Benefit and all Cash Change in Control
Payments due pursuant to this Agreement shall be paid at the times stated in
Section 2 or Section 3 and in no event later than March 15 of the year following
the year in which your Separation from Service occurs.  Payments may be delayed
only in accordance with regulations issued pursuant to Section 409A.  The
Company intends that the Welfare Benefits provided by Section 3(d), the
Outplacement Services provided by Section 3(e) and the right to continued
participation in the Mayo Executive Physical Program provided by
Section 3(g) will comply with the exception to Section 409A for reimbursements
and certain other separation payments, as described in Treas. Reg. §
1.409A-1(b)(9)(v)(B).  The Company has concluded that the reimbursement payments
the Company has agreed to make pursuant to Section 20 may be subject to the
requirements of Section 409A.  To ensure that the payments under Section 20
comply with Section 409A, the payments are payable at a specified time or
pursuant to a fixed schedule within the meaning of Treas. Reg. §
1.409A-3(i)(1)(iv).

 

(b)                                                 Delay in Payments.  Prior to
making any payments pursuant to this Agreement, the Accuride Compensation
Committee will determine, on the basis of any regulations, rulings or other
available guidance and the advice of counsel, whether the short-term deferral
exception, the separation pay exception or any other exception to the
requirements of Section 409A is available.  If the Compensation Committee
concludes that no exception is available, no payments will be made prior to your
Separation from Service.  In addition, if you are a “Specified Employee” (as
defined in paragraph (d)), and the Compensation Committee concludes that no
exception to the requirements of Section 409A is available, no payments shall be
made to you prior to the first business day following the date which is six
months after your Separation from Service.  Any amounts that would have been
paid during the six months following your Separation from Service will be paid
on the first business day following the expiration of the six month period
without interest thereon.  The provisions of this paragraph apply to all amounts
due pursuant to this Agreement, other than amounts that do not constitute a
deferral of compensation within the meaning of Treas. Reg. §1.409A-1(b) or other
amounts or benefits that are not subject to the requirements of Section 409A.

 

(c)                                                  Separation from Service
Defined.  For purposes of this Agreement, the term “Separation from Service”
means (1) the termination of your employment with Accuride and all Affiliates
due to death, retirement or other reasons, or (2) a permanent reduction in the
level of bona fide services you provide to Accuride and all Affiliates to an
amount that is no more than 20% of the average level of bona fide services you
provided to Accuride and all Affiliates in the immediately preceding 36 months
(or the entire time period during which you

 

5

--------------------------------------------------------------------------------


 

provided services to Accuride and all Affiliates if you have been providing such
services for less than 36 months), with the level of bona fide service
calculated in accordance with Treas. Reg. § 1.409A-1(h)(1)(ii).  Your employment
relationship is treated as continuing while you are on military leave, sick
leave, or other bona fide leave of absence (if the period of such leave does not
exceed six months, or if longer, so long as your right to reemployment with
Accuride or an Affiliate is provided either by statute or contract).  If your
period of leave exceeds six months and your right to reemployment is not
provided either by statute or by contract, the employment relationship is deemed
to terminate on the first day immediately following the expiration of such six
month period.  Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to
Section 409A of the Code if the Company concludes that Section 409A is
applicable.

 

(d)                                 Specified Employee Defined.  For purposes of
this Agreement, the term “Specified Employee” means certain officers and highly
compensated employees of the Company as defined in Treas. Reg. § 1.409A-1(i),
and as determined in accordance with such procedures as may be adopted from time
to time by Accuride.  The identification date for determining whether any
employee is a Specified Employee during any calendar year shall be the
September 1 preceding the commencement of such calendar year.

 

(e)                                  Miscellaneous Payment Provisions.  If
payment is not made, in whole or in part, due to a dispute between you and the
Company, the payments shall be made in accordance with Treas. Reg. §1.409A-3(g),
as applicable.

 

(f)                                    Ban on Acceleration or Deferral.  Under
no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code.

 

(g)                                 No Elections.  You do not have any right to
make any election regarding the time or form of any payment due under this
Agreement.

 

(h)                                 Compliant Operation and Interpretation. 
This Agreement shall be operated in compliance with Section 409A or an exception
thereto and each provision of this Agreement shall be interpreted, to the extent
possible, to comply with Section 409A or to qualify for an exception thereto.

 

5.                                      CHANGE IN CONTROL DEFINED.

 

“Change in Control” means and includes each of the following:

 

(a)                                                  A transaction or series of
transactions (other than an offering of Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than Accuride, any of
its Affiliates, an employee benefit plan maintained by Accuride or any of its
Affiliates, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with,
Accuride) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 

 

6

--------------------------------------------------------------------------------


 

13d-3 under the Exchange Act) of securities of Accuride possessing more than 35%
of the total combined voting power of Accuride’s securities outstanding
immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board of
Directors together with any new director(s) (other than a director designated by
a person who shall have entered into an agreement with Accuride to effect a
transaction described in paragraphs (a) or (c) of this Section 5) whose election
by the Board of Directors or nomination for election by Accuride’s stockholders
was approved by a vote of a majority of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by Accuride (whether
directly involving Accuride or indirectly involving Accuride through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
Accuride’s assets in any single transaction or series of related transactions or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

 

(i)                                     Which results in Accuride’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of Accuride or the person that, as a result of the transaction,
controls, directly or indirectly, Accuride or owns, directly or indirectly, all
or substantially all of Accuride’s assets or otherwise succeeds to the business
of Accuride (Accuride or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 5(c)(ii) as beneficially owning
50% or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in Accuride prior to the consummation of the
transaction; or

 

(d)                                 Accuride’s stockholders approve a
liquidation or dissolution of Accuride.

 

The Compensation Committee shall determine whether a Change in Control of
Accuride has occurred under the above definition, and the date of the occurrence
of such Change in Control and any incidental matters relating thereto.

 

6.                                      GOOD REASON DEFINED.

 

(a)                                  Definition of Good Reason.  For purposes of
this Agreement, “Good Reason” means a termination of your employment with the
Company following the occurrence of one or more of the following circumstances
(without your prior express written consent):

 

(i)                                     a material diminution in your total
annual compensation;

 

 

7

--------------------------------------------------------------------------------


 

(ii)                                  a material diminution in your authority,
duties or responsibilities;

 

(iii)                               a material change in the geographic location
of your principal office; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Company of this Agreement.

 

(b)                                 Notice of Termination.  If you elect to
terminate your employment for Good Reason, you must provide the Company with a
Notice of Termination (in compliance with Section 11) which sets forth the
existence of the Good Reason condition described in paragraphs (i) through
(iv) above within 60 days of the initial existence of the condition.

 

(c)                                  Opportunity to Cure.  Notwithstanding
anything to the contrary, the existence of one of the circumstances described in
paragraphs (i) through (iv) above will not constitute Good Reason if, within 30
days after you give the Company Notice of Termination which sets forth the
existence of the Good Reason condition described in paragraphs (i) through (iv),
the Company has fully corrected such condition.

 

7.                                      CAUSE DEFINED.

 

For purposes of this Agreement, “Cause” shall mean (a) your continued willful
failure, neglect or refusal to perform your duties with respect to the Company
or its Affiliates which continues beyond ten days after a written demand for
substantial performance is delivered to you by the Company; (b) conduct by you
involving (i) dishonesty, fraud, or breach of trust in connection with your
employment or (ii) conduct which would be a reasonable basis for an indictment
for a felony or for a misdemeanor involving moral turpitude; (c) your willful
and continued failure or refusal to follow material directions of the Board or
any other act of insubordination by you; or (d) willful malfeasance or willful
misconduct by you which is injurious to the Company, monetarily or otherwise.

 

8.                                      RELEASE AGREEMENT.

 

In order to receive the Basic Severance Benefit or any Change in Control
Benefits, you must execute, in a timely manner, a release of any known or
unknown claims that you may have against the Company.  The release shall be in a
form reasonably requested by the Company.  If you are not yet 40 years old on
the date on which the Release Agreement must be signed, you will be given 21
days to consider whether to sign the Release Agreement. If you are 40 or over,
in accordance with federal law, you will be given 21 or 45 days, depending on
the circumstances, to consider whether to sign the Release Agreement.  In any
event, you may revoke the Release Agreement during the seven day period
following your delivery of a signed Release Agreement.  These rules will be
described in greater detail at the appropriate time.  If you fail to sign the
Release Agreement within the prescribed time period, or if you revoke the
Release Agreement, you will not be entitled to receive any Basic Severance
Benefit or any Change in Control Benefits.  The Release Agreement to which this
Section 8 refers will be provided to you on your termination date and in no
event later than ten days following your termination date.

 

8

--------------------------------------------------------------------------------


 

9.                                      COMPETITION.

 

(a)                                  Covenant Not to Compete.  If you terminate
employment with the Company or if your employment is terminated by the Company
and then you compete with the Company, the Company may suffer irreparable harm
and damage.  Accordingly, you agree that, unless you receive the express prior
written consent of the Company, you will not be employed as an owner, partner,
employee, consultant, or in any other capacity by, and you will not become a
shareholder in, a seller, distributor or manufacturer of commercial vehicle
components or otherwise compete with the Company, directly or indirectly, during
the “Restriction Period” in the “Restricted Area.”

 

(b)                                 Restricted Area.  For this purpose, the
“Restricted Area” means the United States of America.  If a court of competent
jurisdiction determines that the United States of America is a larger area than
necessary to protect the Company’s business interests, the parties agree that
the Restricted Area will be the largest of the following areas that the court
determines to be reasonable:  the United States of America east of the
Mississippi River; all states in which you performed services while employed by
the Company; the State of Indiana; the County of Vanderburgh; or the City of
Evansville.

 

(c)                                  Restriction Period.  For this purpose, the
“Restriction Period” begins on the effective date of your termination of
employment for whatever reason and ends at the end of the 24th month thereafter,
or if a court of competent jurisdiction concludes that 24 months is longer than
necessary to protect the Company’s business interests, then the parties agree
that the restriction period will end at the end of the longest of the following
number of months that the court determines to be reasonable:  23, 22, 21, 20,
19, 18, 17, 16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, or 3.

 

(d)                                 Competition.  You will be considered to be
competing with the Company if you are performing any services in the commercial
vehicle component industry of the type and nature that are required to be
performed by or for the Company.  You will not be considered to be competing
with the Company for purposes of this Section 9 if you acquire stock
representing less than 1% of the outstanding stock of any publicly traded
corporation.

 

(e)                                  Non-Solicitation Covenants.  For a period
of two years from the date of the termination of this Agreement and your
employment with the Company, or, if a court determines that two years is
unreasonable, one year from the date of the termination of this Agreement and
your employment with the Company, you agree that you will not (directly or
indirectly through others):  (i) contact, solicit, contract with, or attempt to
contract with any entity engaged in the commercial vehicle component industry
with which the Company has contracts at the time of the termination of this
Agreement, or (ii) solicit or attempt to solicit away from the Company any
officer, employee or agent of the Company.

 

(f)                                    Reformation of Covenants.  The parties
agree that the scope of any provision of this Section may be modified by a judge
in any proceeding to enforce this Agreement, so that such provision can be
enforced to the maximum extent permitted by law.  If any court of competent
jurisdiction determines that any portion of this Section is invalid or

 

9

--------------------------------------------------------------------------------


 

unenforceable, the remainder of this Section will not thereby be affected and
will be given full effect, without regard to invalid portions.

 

(g)                                 Breach of Covenants.  If you breach the
covenant not to compete contained in paragraph (a) or the non-solicitation
covenant contained in paragraph (e), you agree that in addition to (and without
limiting) any other remedy or right the Company may have:  (i) the Company will
have the right to an injunction against you issued by a court of competent
jurisdiction enjoining such breach; and (ii) if you are to receive any payments
or benefits pursuant to Sections 2 or 3 or any other provision of this Agreement
in the future, the Company has the right to forfeit any future benefits to which
you are entitled to compensate the Company for injury by reason of such breach. 
You and the Company agree that the foregoing remedies are reasonable and
necessary for the protection of the Company’s goodwill and recognize that in the
event of a breach of the foregoing restrictions, it will be impossible to
ascertain or estimate the entire or exact cost, damage or injury that the
Company may sustain by reason of such breach.

 

10.                               CAP ON PAYMENTS.

 

(a)                                  General Rules.  The Code places significant
tax burdens on you and the Company if the total payments made to you due to a
Change in Control exceed prescribed limits.  For example, if your “Base Period
Income” (as defined below) is $100,000, your limit or “Cap” is $299,999.  If
your “Basic Payments” exceed the Cap by even $1.00, you are subject to an excise
tax under Section 4999 of the Code of 20% of all amounts paid to you in excess
of $100,000.  In other words, if your Cap is $299,999, you will not be subject
to an excise tax if you receive exactly $299,999.  If you receive $300,000, you
will be subject to an excise tax of $40,000 (20% of $200,000).  In order to
avoid this excise tax and the related adverse tax consequences for the Company,
by signing this Agreement you agree that your Basic Payments will not exceed an
amount equal to your Cap.

 

(b)                                 Special Definitions.  For purposes of this
Section, the following specialized terms will have the following meanings:

 

(i)                                     “Base Period Income.”  “Base Period
Income” is an amount equal to your “annualized includable compensation” for the
“base period” as defined in Sections 280G(d)(1) and (2) of the Code and the
regulations adopted thereunder.  Generally, your “annualized includable
compensation” is the average of your annual taxable income from the Company for
the “base period,” which is the five calendar years prior to the year in which
the Change in Control occurs.  These concepts are complicated and technical and
all of the rules set forth in the applicable regulations apply for purposes of
this Agreement.

 

(ii)                                  “Basic Payments.”  The “Basic Payments”
include any “payments in the nature of compensation” (as defined in Section 280G
of the Code and the regulations adopted thereunder), made pursuant to this
Agreement or otherwise, to you or for your benefit, the receipt of which is
contingent on a Change in Control and to which Section 280G of the Code applies.

 

(iii)                               “Cap” or “280G Cap.”  “Cap” or “280G Cap”
shall mean an amount equal to 2.99 times your “Base Period Income.”  This is the
maximum amount which

 

10

--------------------------------------------------------------------------------


 

you may receive without becoming subject to the excise tax imposed by
Section 4999 of the Code or which the Company may pay without loss of deduction
under Section 280G of the Code.

 

(c)                                                  Calculating the Cap.  If
the Company believes that these rules will result in a reduction of the payments
to which you are entitled under this Agreement, it will so notify you as soon as
possible.  The Company will then, at its expense, retain a “Consultant” (which
shall be a law firm, a certified public accounting firm, and/or a firm of
recognized executive compensation consultants) to provide a determination
concerning whether your Basic Payments exceed the limit discussed above (the
“Determination”).  The Company will select the Consultant.

 

At a minimum, the Determination required by this Section must set forth the
amount of your Base Period Income, the value of the Basic Payments and the
amount and present value of any excess parachute payments.

 

If the Determination states that there would be an excess parachute payment,
your Basic Payments will be reduced to the extent necessary to eliminate the
excess.  In making such reduction, Accuride first will reduce the amount of your
payments under this Agreement and, if necessary, any other payments to which you
are entitled under any other arrangement that do not constitute “non-qualified
deferred compensation” that is subject to Section 409A of the Code.  Accuride
will reduce the amount of any Basic Payments payable to you that are subject to
Section 409A of the Code only to the extent reductions in addition to those
described in the preceding sentence are necessary to avoid an excess parachute
payment.  If necessary, any Basic Payments which are subject to Section 409A of
the Code shall be reduced proportionally to avoid an excess parachute payment.

 

If the Consultant selected to provide the Determination so requests, a firm of
recognized executive compensation consultants selected by the Company (which
may, but is not required to be, the Consultant) shall provide an opinion, upon
which such Consultant may rely, as to the reasonableness of any item of
compensation as reasonable compensation for services rendered before or after
the Change in Control.

 

If the Company believes that your Basic Payments will exceed the limitations of
this Section, it will nonetheless make payments to you, at the times stated
above, in the maximum amount that it believes may be paid without exceeding such
limitations.  The balance, if any, will then be paid after the opinions called
for above have been received.

 

If the amount paid to you by the Company is ultimately determined, pursuant to
the Determination or by the Internal Revenue Service, to have exceeded the
limitation of this Section, you must repay the excess promptly on demand of the
Company.  If it is ultimately determined, pursuant to the Determination or by
the Internal Revenue Service, that a greater payment should have been made to
you, the Company shall pay you the amount of the deficiency, together with
interest thereon from the date such amount should have been paid to the date of
such payment, at the rate set forth above, so that you will have received or be
entitled to receive the maximum amount to which you are entitled under this
Agreement.

 

11

--------------------------------------------------------------------------------


 

As a general rule, the Determination shall be binding on you and the Company. 
Section 280G and the excise tax rules of Section 4999, however, are complex and
uncertain and, as a result, the Internal Revenue Service may disagree with the
Consultant’s conclusions.  If the Internal Revenue Service determines that the
Cap is actually lower than calculated by the Consultant, the Cap will be
recalculated by the Consultant.  Any payment over that revised Cap will then be
repaid by you to the Company.  If the Internal Revenue Service determines that
the actual Cap exceeds the amount calculated by the Consultant, the Company
shall pay you any shortage.

 

The Company has the right to challenge any determinations made by the Internal
Revenue Service.  If the Company agrees to indemnify you from any taxes,
interest and penalties that may be imposed upon you (including any taxes,
interest and penalties on the amounts paid pursuant to the Company’s
indemnification agreement), you must cooperate fully with the Company in
connection with any such challenge.  The Company shall bear all costs associated
with the challenge of any determination made by the Internal Revenue Service and
the Company shall control all such challenges.

 

You must notify the Company in writing of any claim or determination by the
Internal Revenue Service that, if upheld, would result in the payment of excise
taxes.  Such notice shall be given as soon as possible but in no event later
than 15 days following your receipt of notice of the Internal Revenue Service’s
position.

 

(d)                                                 Effect of Repeal or
Inapplicability.  In the event that the provisions of Sections 280G and 4999 of
the Code are repealed without succession, this Section shall be of no further
force or effect.  Moreover, if the provisions of Sections 280G and 4999 of the
Code do not apply to impose the excise tax to payments under this Agreement,
then the provisions of this Section shall not apply.

 

11.                               TERMINATION NOTICE AND PROCEDURE.

 

Any termination by the Company or you of your employment shall be communicated
by written Notice of Termination to you if such Notice of Termination is
delivered by the Company and to the Company if such Notice of Termination is
delivered by you, all in accordance with the following procedures:

 

(a)                                                  The Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances alleged to
provide a basis for termination.

 

(b)                                                 Any Notice of Termination by
the Company shall be in writing signed by the President of the Company or a
member of the Board who is not a Company employee, specifying in detail the
basis for such termination.

 

(c)                                                  If the Company shall
furnish a Notice of Termination for Cause and you in good faith notify the
Company that a dispute exists concerning such termination within the 15 day
period following your receipt of such notice, you may elect to continue your
employment during such dispute.  If it is thereafter determined that Cause did
exist, your “Termination Date” shall be the earlier of (i) the date on which the
dispute is finally determined, either by mutual

 

12

--------------------------------------------------------------------------------


 

written agreement of the parties or pursuant to the alternative dispute
resolution provisions of Section 19 or (ii) the date of your death.  If it is
thereafter determined that Cause did not exist, your employment shall continue
as if the Company had not delivered its Notice of Termination and there shall be
no Termination Date arising out of such notice.

 

(d)                                                 If the Company shall furnish
a Notice of Termination by reason of Disability and you in good faith notify the
Company that a dispute exists concerning such termination within the 15-day
period following your receipt of such notice, you may elect to continue your
employment during such dispute.  The dispute relating to the existence of a
Disability shall be resolved by the opinion of the licensed physician selected
by the Company; provided, however, that if you do not accept the opinion of the
licensed physician selected by the Company, the dispute shall be resolved by the
opinion of a licensed physician who shall be selected by you; provided further,
however, that if the Company does not accept the opinion of the licensed
physician selected by you, the dispute shall be finally resolved by the opinion
of a licensed physician selected by the licensed physicians selected by the
Company and you, respectively.  If it is thereafter determined that a Disability
did exist, your Termination Date shall be the earlier of (i) the date on which
the dispute is resolved or (ii) the date of your death.  If it is thereafter
determined that a Disability did not exist, your employment shall continue as if
the Company had not delivered its Notice of Termination and there shall be no
Termination Date arising out of such notice.  For purposes of this Agreement,
“Disability” shall mean your inability to perform your customary duties for the
Company due to a physical or mental condition that is considered to be of
long-lasting or indefinite duration.

 

(e)                                                  If you in good faith
furnish a Notice of Termination for Good Reason and the Company notifies you
that a dispute exists concerning the termination within the 15-day period
following the Company’s receipt of such notice, you may elect to continue your
employment during such dispute.  If it is thereafter determined that Good Reason
did exist, your Termination Date shall be the earlier of (i) the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or pursuant to the alternative dispute resolution provisions of
Section 19, (ii) the date of your death, or (iii) one day prior to the 18-month
anniversary of a Change in Control, and your payments hereunder shall reflect
events occurring after you delivered Notice of Termination.  If it is thereafter
determined that Good Reason did not exist, your employment shall continue after
such determination as if you had not delivered the Notice of Termination
asserting Good Reason.

 

(f)                                                    If you submit a Notice of
Termination for Good Reason, and the Company successfully contests the grounds
you set forth in such Notice of Termination, at the Company’s discretion you may
be deemed to have voluntarily terminated your employment other than for Good
Reason regardless of whether you elect to continue employment pending resolution
of the dispute regarding your Notice of Termination.

 

(g)                                                 If the Company submits a
Notice of Termination for Cause, and you successfully contest the grounds set
forth in such Notice of Termination, the Company will be deemed to have
terminated you other than by reason of Disability or Cause if you do not elect
to continue employment pending resolution of the dispute regarding your Notice
of Termination.

 

13

--------------------------------------------------------------------------------


 

(h)                                                 For purposes of this
Agreement, a transfer from Accuride to one of its Affiliates or a transfer from
an Affiliate to Accuride or another Affiliate shall not be treated as a
termination of employment.  Such a transfer may, however, in certain
circumstances, provide you with Good Reason to terminate employment pursuant to
Section 6.

 

12.                               NO MITIGATION.

 

The Basic Severance Benefit, the Change in Control Benefits (except as otherwise
provided in Section 3(d)) and the other payments or benefits provided pursuant
to this Agreement will be payable without regard to whether you look for or
obtain alternative employment following your termination of employment with the
Company.

 

13.                               SUCCESSORS.

 

Accuride will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Accuride or any of its Affiliates to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that
Accuride or any Affiliate would be required to perform it if no such succession
had taken place.  Failure of Accuride to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in this Agreement
to which you would be entitled hereunder as if you terminate your employment for
Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date.  As used in this Agreement,
“Accuride” shall mean Accuride as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

14.                               BINDING AGREEMENT; ASSIGNMENT.

 

This Agreement shall inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.  Except as provided in the preceding sentence, no
rights of any kind under this Agreement shall, without the written consent of
Accuride, be transferable or assignable by you, your spouse, or any other
person, or be subject to alienation, encumbrance, garnishment, attachment,
execution, or levy of any kind, voluntary or involuntary.

 

15.                               NOTICE.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to
Accuride shall be directed to the attention of the President of the Company or a
member of the Board who is not a Company employee with a

 

14

--------------------------------------------------------------------------------


 

copy to the Secretary of Accuride, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

16.                               MISCELLANEOUS.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the President of the Company or a member of the Board who is not a Company
employee.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.  The obligations of the Company that arise
prior to the expiration of this Agreement shall survive the expiration of the
term of this Agreement.

 

17.                               VALIDITY.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

18.                               COUNTERPARTS.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

19.                               ALTERNATIVE DISPUTE RESOLUTION.

 

(a)                                                  Mediation.  Unless
otherwise provided herein (such as in Sections 10 and 11(d)), any and all
disputes arising under, pertaining to or touching upon this Agreement or the
statutory rights or obligations of either party hereto, shall, if not settled by
negotiation, be subject to non-binding mediation before an independent mediator
selected by the parties pursuant to Section 19(d).  Notwithstanding the
foregoing, both you and Accuride may seek preliminary judicial relief if such
action is necessary to avoid irreparable damage during the pendency of the
proceedings described in this Section 19.  Any demand for mediation shall be
made in writing and served upon the other party to the dispute, by certified
mail, return receipt requested, at the business address of Accuride, or at your
last known residence address, respectively.  The demand shall set forth with
reasonable specificity the basis of the dispute and the relief sought.  The
mediation hearing will occur at a time and place convenient to the parties in
Evansville, Indiana, within 30 days of the date of selection or appointment of
the mediator.

 

(b)                                                 Arbitration.  In the event
that the dispute is not settled through mediation, the parties shall then
proceed to binding arbitration before a single independent arbitrator selected
pursuant to Section 19(d).  The mediator shall not serve as arbitrator.  TO

 

15

--------------------------------------------------------------------------------


 

THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL DISPUTES INVOLVING ALLEGED
UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF CONTRACT OR POLICY, OR EMPLOYMENT
TORT COMMITTED BY ACCURIDE OR A REPRESENTATIVE OF ACCURIDE, INCLUDING CLAIMS OF
VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL
BE RESOLVED PURSUANT TO THIS POLICY AND THERE SHALL BE NO RECOURSE TO COURT,
WITH OR WITHOUT A JURY TRIAL.  The arbitration hearing shall occur at a time and
place convenient to the parties in Evansville, Indiana, within 30 days of
selection or appointment of the arbitrator.  If Accuride has adopted a policy
that is applicable to arbitrations with executives, the arbitration shall be
conducted in accordance with said policy to the extent that the policy is
consistent with this Agreement and the Federal Arbitration Act, 9 U.S.C.
§§ 1-16.  If no such policy has been adopted, the arbitration shall be governed
by the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in effect on the date of the first notice of
demand for arbitration.  The arbitrator shall issue written findings of fact and
conclusions of law, and an award, within 15 days of the date of the hearing
unless the parties otherwise agree.

 

(c)                                                  Damages.  In cases of
breach of contract or policy, damages shall be limited to contract damages.  In
cases of discrimination claims prohibited by statute, the arbitrator may direct
payment consistent with the applicable statute.  In cases of employment tort,
the arbitrator may award punitive damages if proved by clear and convincing
evidence.  The arbitrator may award attorneys’ fees to the prevailing party and
assess costs against the non-prevailing party, only in accordance with
Section 20 of this Agreement.  Issues of procedure, arbitrability, or
confirmation of award shall be governed by the Federal Arbitration Act, 9
U.S.C.  §§ 1-16, except that Court review of the arbitrator’s award shall be
that of an appellate court reviewing a decision of a trial judge sitting without
a jury.

 

(d)                                                 Selection of Mediators or
Arbitrators.  The parties shall select the mediator or arbitrator from a panel
list made available by the AAA.  If the parties are unable to agree to a
mediator or arbitrator within 10 days of receipt of a demand for mediation or
arbitration, the mediator or arbitrator will be chosen by alternatively striking
from a list of five mediators or arbitrators obtained by Accuride from AAA.  You
shall have the first strike.

 

20.                               EXPENSES AND INTEREST.

 

If a good faith dispute shall arise with respect to the enforcement of your
rights under this Agreement or if any arbitration or legal proceeding shall be
brought in good faith to enforce or interpret any provision contained herein, or
to recover damages for breach hereof, and you are the prevailing party, you
shall recover from the Company any reasonable attorneys’ fees and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and prejudgment interest on any money judgment obtained by you
calculated at the rate of interest announced by Citibank from time to time as
its prime rate from the date that payments to you should have been made under
this Agreement.  Any reimbursement of fees, costs and disbursements to which you
are entitled pursuant to this Section 20 shall be paid by the Company, if at
all, on or before December 31 of the calendar year following the year in which
you incurred the fees, costs and disbursements for which you are entitled to
reimbursement.  The fees, costs and disbursements reimbursed in one calendar
year will not affect the fees, costs and

 

16

--------------------------------------------------------------------------------


 

disbursements eligible for reimbursement by the Company in a different calendar
year. The right to reimbursement under this Section 20 is not subject to
liquidation or exchange for any other benefit.  It is expressly provided that
the Company shall in no event recover from you any attorneys’ fees, costs,
disbursements or interest as a result of any dispute or legal proceeding
involving the Company and you.

 

21.                               PAYMENT OBLIGATIONS ABSOLUTE.

 

Accuride’s obligation to pay you the compensation and to make the arrangements
in accordance with the provisions herein shall be absolute and unconditional and
shall not be affected by any circumstances; provided, however, that the Company
may apply amounts payable under this Agreement to any debts owed to the Company
by you on your Termination Date.  All amounts payable by the Company in
accordance with this Agreement shall be paid without notice or demand.  If the
Company has paid you more than the amount to which you are entitled under this
Agreement, the Company shall have the right to recover all or any part of such
overpayment from you or from whomsoever has received such amount.

 

22.                               ENTIRE AGREEMENT.

 

This Agreement sets forth the entire agreement between you and the Company
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether written or oral, by any officer, employee
or representative of the Company.  Any prior agreements or understandings with
respect to the subject matter set forth in the aforementioned agreements are
hereby terminated and canceled.

 

23.                               STATUTORY REFERENCES.

 

All references to sections of the Securities Exchange Act of 1934 or the Code
shall be deemed also to refer to any successor provisions to such sections.  All
references to sections of the final regulations issued pursuant to Section 409A
shall be deemed also to refer to any successor provisions of such regulations or
rulings or other guidance that clarify such regulations.

 

24.                               DEFINITIONS.

 

A number of terms have been defined throughout this Agreement.  These defined
terms are identified by the capitalization of the first letter of each word or
the first letter of each substantive word of a phrase.  Whenever these terms are
capitalized they shall be given the defined meaning.

 

25.                               PARTIES.

 

This Agreement is an agreement between you and Accuride.  In certain cases,
though, obligations imposed upon Accuride may be satisfied by an Accuride
Affiliate.  Any payment made or action taken by an Accuride Affiliate shall be
considered to be a payment made or action taken by Accuride for purposes of
determining whether Accuride has satisfied its obligations under this Agreement.

 

17

--------------------------------------------------------------------------------


 

26.                               NO RIGHTS IN ANY PROPERTY OF COMPANY.

 

The undertakings of the Company constitute merely the unsecured promise of the
Company to make payments as provided for herein.  No property of the Company
shall, by reason of this Agreement, be held in trust for you, your spouse or any
other person, and neither you nor your spouse or any other person shall have, by
reason of this Agreement, any rights, title or interest of any kind in any
property of the Company.

 

27.                               NOT AN EMPLOYMENT AGREEMENT.

 

Nothing in this Agreement shall be construed as an offer or commitment by the
Company to continue your employment with the Company for any period of time.

 

28.                               FACILITY OF PAYMENT.

 

If the Company shall find that any person to whom any amount is payable
hereunder is unable to care for his affairs, any payment due (unless a prior
claim therefore shall have been made by a duly appointed guardian, committee, or
other legal representative) may be paid to any person deemed by the Company to
have incurred expense for such person otherwise entitled to payment, in such
manner and proportions as the Company may determine.

 

29.                               GOVERNING LAW.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Indiana.  Venue for any cause of action arising under this
Agreement shall be in Vanderburgh County, Indiana, USA.

 

30.                               AMENDMENTS.

 

This Agreement may be amended at any time by a written agreement executed by the
Company and you.  No amendment that will result in a violation of Section 409A
of the Code, or any other provision of applicable law, may be made to this
Agreement and any such amendment shall be void ab initio.

 

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

 

Sincerely,

 

 

 

 

 

 

 

John R. Murphy

 

President and Chief Executive Officer

 

Accuride Corporation

 

18

--------------------------------------------------------------------------------



 


ACCEPTANCE

 

 

I hereby accept the offer to participate in this special benefit program and I
agree to be bound by all of the provisions noted above.

 

 

 

 

 

--------------------------------------------------------------------------------